Citation Nr: 0916889	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for depression, claimed as 
secondary to service-connected lumbar spine disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1977 to 
July 1980, trained at and graduated from the United States 
Naval Academy, and continued his service from May 1984 to 
December 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  In that decision, the RO denied service 
connection for depression secondary to his service connected 
back disabilities.  

In February 2008, the Veteran testified before the 
undersigned at a Board hearing.  The transcript is associated 
with the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

In a September 2005 statement, the Veteran described the 
effect chronic pain from his service-connected back 
disabilities had on his life, stating "I have logged little 
sleep, have had feelings of hopelessness, helplessness, 
anger, severe marital problems, poor concentration/memory, 
motivation/mood swings, and anxiety/panic attacks."  

An April 2004 VA clinic note shows that the Veteran's mood 
had declined due to several stressors and medical problems.  
He was to start a group therapy program.  A July 2004 VA 
outpatient record appears to have attributed certain 
symptoms, like palpitations and sweats, to a drug he was 
currently prescribed, Percocet.  According to a VA 
mood/intake summary, the Veteran appears to have first 
started treatment for depression in July 2005 after being 
referred by his primary care physician.  At this point he was 
first diagnosed with major depressive disorder with a plan to 
rule out a mood disorder due to back pain and panic disorder.  
Later VA progress notes from September 2005, November 2005 
and May 2006 show the Veteran was assessed with major 
depressive disorder as a "SE" (secondary effect) and panic 
disorder.  

The Board finds that the record is unclear as to what the 
Veteran's current diagnosis is in regard to a psychiatric 
disability or disabilities.  It is unclear what psychiatric 
disabilities (if any) are caused secondarily by which 
service-connected disabilities.  As a result, a remand is 
necessary to obtain a VA examination for the Veteran to 
determine the nature and etiology of any psychiatric 
disability that is secondary to any of the Veteran's 
service-connected disabilities.  

Also, a remand is necessary to ensure proper procedure.  At 
the February 2008 Board hearing, it was unclear whether the 
file contained the Veteran's Social Security Administration 
(SSA) records.  (Transcript, p 16.)  Upon review, it is clear 
SSA records are not in the file.  On remand, these records 
should be obtained and associated with the file.  Also, as 
the Veteran has not received proper notice regarding his 
secondary service connection claim, this action should also 
be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice 
letter that informs him of the 
information and evidence not of record 
that is necessary to substantiate his 
claim for service connection for 
depression, claimed as secondary to 
service-connected lumbar spine disability 
and gives an explanation as to the 
information or evidence needed to 
establish disability ratings and 
effective dates for his claim.  

2.  Request all records related to the 
Veteran's claim for Social Security 
benefits from the SSA, including all 
medical records and copies of all 
decisions or adjudications.  

3.  Schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disorder that he may have.  The claims 
folder and a copy of this remand must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated testing should be conducted.  
All pertinent pathology should be noted 
in the examination report.  

For any psychiatric disorder found, the 
examiner should indicate whether there is 
a 50 percent probability or greater that 
the Veteran's service-connected 
disabilities (a) caused or (b) have 
aggravated the psychiatric disorder.  The 
examiner should specifically address the 
April 2004 VA clinic note, July 2004 
outpatient record (mentioning the 
palpitations and sweats) and VA progress 
notes from September 2005, November 2005 
and May 2006.  The claims folder and a 
copy of this Remand must be made 
available to the examiner in conjunction 
with the examination.  The rationale for 
all opinions must be provided.  

4.  Re-adjudicate the issue of 
entitlement to service connection for 
depression, claimed as secondary to 
service-connected lumbar spine 
disability.  If the decision remains in 
any way adverse to the Veteran, he and 
his representative should be provided 
with an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

